Title: To Benjamin Franklin from the Baron de Feriet, 21 January 1784
From: Feriet, baron de
To: Franklin, Benjamin


          
            
              Versailles Le 21 janvier 1784
            
            Je crois, Monsieur, avoir trouvè ici Deux maisons entières qui pouraient Vous convenir; elles ont toutes deux des jardins, mais L’une rèunit a ce qu’il me semble, tous Les avantages et les agrèmens qu’il est possible de se procurer a versailles; elle est neuve, et n’a point ètè occuppèe quoiqu’elle soit bâtie depuis quelque tems; Les embellissemens ne sont pas même entierement achevés; tout est boisè, Vernissé, et Si bien appropriè, qu’il n’y faut point d’autres meubles que des fauteuils et des lits; on m’a assuré qu’on comptait y mettre pour vint mille francs de glaces, ce qui en fera un vrai bijou. Outre cela il y a un logement si ènorme, que Vous, et tout Votre monde parfaitement Logè, vous pourés encore disposer de quelques appartemens dans Le cas ou Vous auriés quelques amis a Loger. Plusieurs terrasses forment un jardin assès considèrable; il n’est sèparé que par un mur d’un terrein très grand couvert d’une plouse très agrèable pour se promener; ce terrein ètant un des plus èlevés de Versailles, on y jouit de la vue la plus agrèable qu’on puisse avoir ici; il communique au jardin de cette maison par une porte dont Vous auriès La clef, et ce serait pour Vous une promenade d’autant plus agréable, que Vous seriés sur de n’y rencontrer que ceux que Vous Voudriès bien y mener avec Vous. La maison a pour Vue, Le jardin d’un côté, et L’avenue de st. cloud de L’autre. La distance de là, au château, est un peu forte; voila le seul inconvénient que j’y trouve, mais il me parait balancè par un trop grand nombre d’avantages, pour qu’il puisse faire quelqu’ impression sur Vous; beaucoup de personnes attachèes au chateau ont des Logemens plus èloignés; dans les quartiers plus rapprochès, il serait impossible de trouver de jardins; ayant la facilité de faire de L’èxercice et de prendre L’air sans sortir de chéz Vous, Vous vous promenerés plus souvent que Si vous ètiés obligè pour cela de sortir, et de courrir les risques de rencontrer a chaque pas Une foule d’importuns dont la bonne ville de Versailles est aussi bien pourvue qu’aucune autre du royaume; vous serés habituellement dans un meilleur air, et en supposant que Vos porteurs

ne puissent pas vous porter tout d’une traite dans les endroits ou vous voudrés aller, il ne sera pas bien malheureux que dans le milieu de vos courses Les plus èloignées, ils fassent une pause d’une minute; Vous Serès plus souvent chèz Vous que dehors, et rien ne me parait plus convenable qu’un local vaste, agrèable, Sain, et bien situé. Comme je crains, Monsieur, que cette maison ne soit pas long-tems Vacante, Si vous croyés qu’elle puisse vous convenir, vous pouriés charger monsieur Votre fils d’aller La voir Lorsqu’il viendra a versailles. S’il voulait me le mander La veille, ou quelques jours avant, je L’attendrais chèz moy, et en même tems je lui ferais Voir une collection de chaises a porteur, dans le nombre desquelles il en trouverait surement une qui Vous conviendrait; il y en a de toutes les façons et de tous Les prix, parcequ’elles sont D’hazard.
            Je Desire bien, Monsieur, pouvoir Vous trouver ici ce qui vous en rendrait le sèjour agreable. Si je suis assés heureux pour ne pas Vous être tout-a-fait inutile, vous ne m’en devrés assurément aucun remerciement; ici plus qu’ailleurs Les hommes n’ont en vue que Leur intérêt personnel; Si a cet ègard je n’ay point èchappé a La corruption gènèrale, il me reste au moins assès de bonne foi pour vous avouer que je travaille a mon bonheur en cherchant a vous faciliter Les moyens de Vous fixer dans La ville que j’habite.
            Toute ma famille me charge, Monsieur, de La rappeller a votre souvenir; ne nous oubliès pas, je vous prie, prés de monsieur votre fils; puissions nous tous, vous renouveller dans vingt ans Les vœux que nous formons pour votre bonheur dans ce renouvellement d’annèe.
            Agrèés, je vous prie, Les assurance de L’attachement tendre et respectueux avec Lequel j’ay L’honneur D’être Monsieur Votre très humble et très obeissant serviteur
            
              Le bon. De feriet
            
          
          
            Il y a huit jours que j’ay remis a Mde. La duchesse de Villeroy, quelques verres D’harmonica montés, et parlant aussi parfaitement avec des touches qu’avec les doigts.
            
            Je joins ici mon adresse dans le cas ou mr Votre fils l’aye perdue, parceque sans cela il trouveroit difficilement mon Logement
            rue des bourdonnois Maison de Mr. Ris, entre la rue St. honoré, et la rue royale.
          
         
          Notation: De Feriet 21 Janr. 1784
        